Citation Nr: 0333629	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On November 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the veteran 2 copies of VA Form 
21-4142, and tell him he must include a 
complete mailing address, including a ZIP 
Code, and the approximate dates he was 
seen by Dr. Beaseman, if he wishes for VA 
to obtain his complete clinical record.  
Tell him "If you do not reply, we will 
decide your claim based on the evidence 
of record, and it may be adversely 
impacted as a result." (The veteran's 
21-4142 for Dr. Beaseman is incomplete.  
We have some records from Dr. Beseman, 
but not all.)  

2.  Also tell him to complete a VA Form 
21-4142 for SSA records.  Obtain them.  

3.  Confirm or ensure that VA records 
from St. Cloud and Frt. McClellan are 
associated with the c-file.  



4.  Schedule an "ORTHOpedic examination 
of the back by an orthopedic surgeon or 
other appropriate medical specialist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any back disorder(s) found present.  
Send the claims folder to the examiner(s) 
for review."  Include the next 2 pages 
in the VAE request if possible, 
otherwise, copy and send with the c-file.  

A.  Make Copies of this REMAND and send 
them to the C&P clerk with the c-file.  
"The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies should 
be conducted."  

B.  The examiner(s) "should review the 
veteran's complete military, medical, and 
occupational history.  Upon completion of 
the above and examination(s) of the 
veteran," the examiner(s) should answer 
the following questions:

"(a) Does the veteran have a current 
back disability(ies), and if so, what is 
its/their nature?"  

"(b) Is it at least as likely as not 
that any current back disability(ies) 
(claimed as chronic back pain) is/are 
related to active service, or if pre-
existing active service was/were 
aggravated thereby?"  If it is more 
likely that any extant back disability is 
not related to service, the examiner 
should so state.  

C.  "In answering question (b), the 
examiner(s) should pay particular 
attention to the veteran's in-service 
medical treatment in August 1968."

D.  "The examiner(s) should document any 
inability to answer any of the above 
requests."  

E.  "Any opinions expressed must be 
accompanied by a complete rationale."  

F.  If the examiner(s) "determine(s) 
that another specialist is required to 
answer the above questions, please 
schedule another examination pertaining 
to that specific disability(ies) to be 
conducted by an appropriate medical 
specialist."

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





